Exhibit 10.71

LOGO [g17831nortel_only.jpg]

CONFIDENTIAL-SPECIAL HANDLING

November 27, 2008

Mr. William Nelson

24 Wescott Dr.

Hopkinton, MA

USA 01748

Dear Bill:

This letter (“Agreement”) records the arrangements between you and Nortel
Networks Inc. concerning the cessation of your employment. The arrangements are
as follows:

Cessation of Employment

 

1. As used in this Agreement, the term “Corporation” shall mean Nortel Networks
Inc., its parent, subsidiaries, affiliates (including, but not limited to,
Nortel Networks Corporation and Nortel Networks Limited), predecessors,
successors and assigns and all past and present officers, directors, employees
and agents (in their individual and representative capacities only) of Nortel
Networks Inc., its parent, subsidiaries, affiliates, predecessors, successors
and assigns, in every case individually and collectively.

 

2. Your employment relationship with the Corporation shall cease on December 31,
2008 (“Employment Termination Date”). All previous external responsibilities
which you had will be assumed by a person designated by the Corporation,
including any participation in industry or other associations representing the
Corporation. You cease to act as an officer and/or director of the Corporation
and any of the Corporation’s subsidiaries and affiliates on December 31, 2008,
and the Corporation will take all necessary steps to remove you from all such
positions.

Revocation Clause

 

3.

You acknowledge that you received this document on or about October 16, 2008,
and have been provided at least 45 days commencing on or about October 16, 2008,
at your discretion, to consider the terms in this Agreement. In addition, you
shall have seven (7) calendar days following your execution of this document to
revoke this Agreement by written notice. To be valid, the letter of revocation
must be received by the Deputy General Counsel and Corporate Secretary,
consistent with the terms of paragraph 11 of this Agreement, not later than the
close of business seven (7) calendar days after you sign this Agreement. The
terms and conditions of this Agreement shall become operative seven (7) days
after you execute and deliver this Agreement to the Deputy General Counsel and
Corporate Secretary at 195 The West Mall, Toronto, Ontario, Canada, M9C 5K1,
provided that you are in compliance with all terms and conditions of this
Agreement as of such date, you have not revoked this Agreement pursuant to the
provisions set forth above in this paragraph and the conditions in clauses
(i) and (viii) of the first paragraph of paragraph 4



--------------------------------------------------------------------------------

   Confidential – Special Handling    LOGO [g17831logo_only.jpg]

 

 

have been satisfied. Further, information concerning the decisional unit and
employees invited and not invited to execute a waiver agreement is set forth on
Exhibit A hereto. Specifically, Exhibit A contains the following: the
identification of the decisional unit from which employees were selected for the
reduction in force, the job classifications in the decisional unit, the ages of
employees by job classification in the decisional unit, the number of employees
selected and not selected by age within applicable job classifications.

Post Termination Payments/Benefits (“PTPB”) To Be Provided by the Corporation

 

4. The Corporation will provide you the payments and benefits set out in this
paragraph 4(a) through (e) below, in addition to the payments and benefits set
forth in paragraph 5 of this Agreement, conditional upon (i) completion of the
Corporation’s governance process, including approval by the Compensation and
Human Resources Committee of the Boards of Directors of Nortel Networks
Corporation and Nortel Networks Limited, (ii) your signing and returning to the
Deputy General Counsel and Corporate Secretary a copy of this Agreement within
the time period provided in paragraph 11 of this Agreement; (iii) your
compliance with the terms and conditions of this Agreement and the Employee
Agreement and other documents such as the Agreement Relating to Intellectual
Property (collectively, the “Employment Documents”); (iv) you not revoking this
Agreement pursuant to paragraph 3 above; (v) you not soliciting, either directly
or indirectly, for employment during the Severance Period any employee(s)
currently employed by the Corporation; (vi) you not electing to accept
employment with, or serve as a consultant, contractor or representative for, a
company in competition with the Corporation, including but not limited to, any
of the companies identified on the Corporation’s competitor list which was
reviewed with you on November 6, 2008 (the “Competitor List”), during the
Severance Period, without the written consent of the Deputy General Counsel and
Corporate Secretary, which consent shall not be unreasonably withheld or
delayed; (vii) your execution on or promptly following the Employment
Termination Date, and returning to the Deputy General Counsel and Corporate
Secretary, a Release in the Form of Exhibit B, which is attached and made a part
of this Agreement and (viii) the Corporation’s execution of this Agreement. So
long as you comply with the foregoing provisions, the Corporation will:

(Severance allowance)

 

  (a) pay you severance allowances (“Severance Pay”) pursuant to the Nortel
Networks Enhanced Severance Allowance Plan (“Severance Plan”) from January 1,
2009 through June 30, 2010, (“Severance Period”), paid in a bi-weekly amount of
US$21,153.85.

Notwithstanding anything to the contrary in this paragraph (a), in the event
that you are a “specified employee” (within the meaning of Section 409A(2)(B) of
the U.S. Internal Revenue Code) on the Employment Termination Date, then (i) any
portion of the payments to be made during the Severance Period that is a
“short-term deferral” within the meaning of Treas. Regs.
Section 1.409A-1(b)(4)(i) shall

 

Page 2



--------------------------------------------------------------------------------

   Confidential – Special Handling    LOGO [g17831logo_only.jpg]

 

be paid at the times set forth above; (ii) any portion of the payments during
the Severance Period that is not a “short-term deferral” (and would otherwise
have been payable during the six months following the Employment Termination
date) shall be paid on the first business day of the first calendar month that
begins after the six-month anniversary of the Employment Termination Date or, if
earlier, on the date of death; and (iii) any portion of the payments during the
Severance Period that is payable after the six-month anniversary of the
Employment Termination Date shall be paid at the times set forth in this
paragraph (a).

(Insurance benefits)

 

  (b) allow you to elect to: (i) continue during the Severance Period, all group
life insurance (basic and optional employee and optional spouse and dependent),
health coverages (medical, dental, vision, hearing, Employee Assistance Program
and Health Care Reimbursement Account (“HCRA”)) and AD&D coverage in which you
and your covered eligible dependents, if any, are enrolled on the Employment
Termination Date pursuant to the terms and conditions of such coverages, or
(ii) revoke all such coverages. If you elect (i), your coverages will continue
at the active employee contribution rate, which shall be deducted from Severance
Pay set forth in paragraph 4(a). The Corporation shall have the right to change
coverages to the extent that it is generally changing its coverages for
employees. Upon termination of coverage, only continued health coverage will be
offered, as required by the Consolidated Omnibus Budget Reconciliation Act of
1985 (“COBRA”), for a period generally extending for eighteen (18) months from
your Employment Termination Date, minus the period of coverage at active
contribution rates during the Severance Period. If you elect (ii), your life and
AD&D coverages will terminate effective 12:01 a.m. on January 1, 2009, and your
health coverages, will terminate at the end of the month in which your
employment relationship ceases (December, 2008), with an opportunity for
continued health coverage under COBRA. If you decline the opportunity to
continue HCRA coverage under COBRA, only eligible expenses incurred on or prior
to the Employment Termination Date will be considered for reimbursement.
Irrespective if you select (i) or (ii) above, at the time your group life
insurance coverages terminate, you may convert appropriate coverages to
applicable individual policies. AD&D cannot be converted to an individual
policy. Please make your election in the space provided at the end of this
Agreement concerning your decision to elect or decline the benefits set forth in
this paragraph 4(b);

(Stock Options, Restricted Stock Unit Awards (“RSUs”) and Performance Stock Unit
Awards (“PSUs”))

 

  (c)

consider you ineligible for consideration for any future grant(s) of stock
options, RSUs and PSUs. Further, your rights with respect to those stock options
and RSUs previously granted to you will be determined in accordance with the
applicable equity plans and applicable Instruments of Grant and/or Instruments
of Award. Stock options and RSUs previously granted to you will continue to vest
during the

 

Page 3



--------------------------------------------------------------------------------

   Confidential – Special Handling    LOGO [g17831logo_only.jpg]

 

 

Severance Period as set forth in Exhibit C in accordance with the provisions of
the plan under which the stock options or RSUs were granted and the instrument
of grant/award. Subject to any applicable trading restrictions that may restrict
your ability to trade the Corporation’s securities, you will have the right to
exercise any vested stock options or to have any vested RSUs settled in
accordance with the terms of the applicable instruments of grant/award, equity
plan(s) and any other relevant documents governing the options and RSUs. In
addition, you acknowledge that, in certain circumstances, you agree that you
will, if required by the Corporation in its sole discretion, pay to the
Corporation an amount in cash equal to; (i) the amount by which the market value
of the shares on the date of exercise of the options exceeds the exercise price
(in the case of options); and (ii) the amount (subject to certain adjustments)
equal to the number of RSUs that vested during the applicable period multiplied
by the market value of the shares on the applicable settlement date (in the case
of RSUs), all in accordance with the terms of the applicable instruments of
award/grant and any other documents that govern. All outstanding unvested PSUs
previously granted to you shall be forfeited and cancelled for no consideration
in accordance with the applicable equity plan and instrument of award.
Notwithstanding the foregoing, any vesting and/or settlement, as applicable,
pursuant to this paragraph shall be delayed until six months after your
Employment Termination Date to the extent necessary to avoid adverse tax
treatment under Section 409A of the US Internal Revenue Code. Finally, please
see paragraph 6(f) of this Agreement for Stock Insider Obligations;

(Outplacement assistance)

 

  (d) make available to you, should you elect, senior executive outplacement
services in the Billerica, MA area, to assist you in securing new employment and
pay the professional fees for such services as are reasonably incurred. All
expenses with respect thereto must be submitted for reimbursement on or prior to
September 30, 2010;

(Tax Preparation Services)

 

  (e) provide you with income tax preparation service through a tax preparer as
designated by the Corporation, for the tax years 2008, 2009 and 2010;

(2008 Annual Incentive Plan (“AIP”))

 

  (f) determine your eligibility for any AIP payment for calendar year 2008 in
accordance with the terms and conditions of the 2008 AIP. Eligibility shall not
be construed as a right to any payment;

 

Page 4



--------------------------------------------------------------------------------

   Confidential – Special Handling    LOGO [g17831logo_only.jpg]

 

(Withholdings)

 

  (g) with respect to any monies or monetary equivalents to be paid hereunder,
in its reasonable discretion, withhold appropriate amounts concerning any and
all applicable federal, state or local tax withholding; and

(Independent Legal Advice)

 

  (h) pay the cost of independent legal advice relating to this agreement to a
maximum of $4,000.

Benefits and Payments Available to You Without Signing this Agreement

 

5. The following payments and benefits shall be provided to you by the
Corporation, as applicable, without the requirement that you sign this
Agreement:

(Insurance benefits)

 

  (a) you will be allowed to elect to: (i) continue applicable health coverages,
as required by the Consolidated Omnibus Budget Reconciliation Act of 1985
(“COBRA”), for a period generally extending for eighteen (18) months following
the Employment Termination Date from the Corporation; (ii) convert your group
life insurance to an individual policy without a medical examination within
thirty-one (31) days of the termination of that coverage; or (iii) if eligible,
to commence coverage under the Nortel Networks Retiree Medical Plan and the
Nortel Networks Retiree Life Plan pursuant to the terms and conditions of those
plans;

(Stock options, Restricted Stock Unit Awards (“RSUs”) and Performance Stock Unit
Awards (“PSUs”))

 

  (b)

you are ineligible for consideration for any future grant(s) of stock options
and RSUs and PSUs. It is understood that if you do not sign this Agreement there
will be no Severance Period during which stock options or RSUs granted to you
may be exercised or settled, as described in paragraph 4(c). Further, your
rights with respect to those stock options and RSUs previously granted to you
will be determined in accordance with the applicable equity plans and applicable
Instrument(s) of Grant and/or Instrument(s) of Award. In addition, you
acknowledge that, in certain circumstances, you agree that you will, if required
by the Corporation in its sole discretion, pay to the Corporation an amount in
cash equal to: (i) the amount by which the market value of the shares on the
date of exercise of the options exceeds the exercise price (in the case of
options); and (ii) the amount (subject to certain adjustments) equal to the
number of RSUs that vested during the applicable period multiplied by the market
value of the shares on the applicable settlement date (in the case of RSUs), all
in accordance with the terms of the applicable instruments of award/grant and
any other documents that govern. All outstanding unvested PSUs previously
granted to you shall be forfeited

 

Page 5



--------------------------------------------------------------------------------

   Confidential – Special Handling    LOGO [g17831logo_only.jpg]

 

 

and cancelled for no consideration in accordance with the applicable instrument
of award and grant. Notwithstanding the foregoing, any vesting and/or
settlement, as applicable, pursuant to this paragraph shall be delayed until six
months after your Employment Termination Date to the extent necessary to avoid
adverse tax treatment under Section 409A of the US Internal Revenue Code.
Finally, please see paragraph 6(f) of this Agreement for Stock Insider
Obligations. The provisions of this paragraph 5(b) shall only apply if you do
not execute this Agreement in accordance with paragraph 11 hereof;

(Nortel Networks Long Term Investment Plan (“LTIP”)

 

  (c) contributions made by you and any amounts that have vested in your LTIP
account or your Long Term Investment Restoration Plan account will be maintained
or distributed, pursuant to your direction(s) as permitted by the terms and
conditions of the LTIP. Further instructions and information can be obtained by
contacting Hewitt at 1-800-726-0026;

(Deferred Compensation, if applicable)

 

  (d) any amounts in your account in the Nortel Networks U.S. Deferred
Compensation Plan (“NNDP”) will be distributed pursuant to your direction(s) as
permitted by the terms and conditions of the NNDP; however, it is agreed and
understood that in no event will you receive benefits under the Deferred
Compensation Plan earlier than six (6) months from your Employment Termination
Date due to your status as a “key employee” under Internal Revenue Code
Section 409A. Further instructions and information can be obtained by contacting
MullinTBG at 1-800-824-0040; and

(Vacation benefit)

 

  (e) you shall be paid, on or before the first pay period following the
Employment Termination Date, a lump sum amount equivalent to your current
accrued but unused vacation benefit of 20 days with no further vacation accrual
subsequent to the Employment Termination Date.

Obligations of William Nelson:

 

6. Your signature at the end of this Agreement is required to receive the PTPB
set forth in paragraph 4. Additionally, your signature will confirm the
obligations set forth in this paragraph 6. Notwithstanding your signature, you,
nonetheless, will be expected to comply with these obligations:

(Business/Expense Accounts)

 

  (a)

you shall reconcile and settle your employee expense account, and any advances
made to you by the Corporation, as soon as possible, but not later than the
Employment Termination Date, and the Corporation shall in the normal course

 

Page 6



--------------------------------------------------------------------------------

   Confidential – Special Handling    LOGO [g17831logo_only.jpg]

 

 

reimburse you for any business expenses incurred by you through the Employment
Termination Date;

(Inventions/Confidentiality)

 

  (b) you acknowledge that you continue to be bound by the Employment Documents.
You confirm that your entire right, title, and interest to all Inventions as
generally described in such agreement with the Corporation are assigned to the
Corporation regardless of the exact terms in, or the existence of, such an
agreement between you and the Corporation.

With respect to Inventions as described in the above paragraph, you have
disclosed or will promptly disclose them in writing to the Corporation, and you
will, on the Corporation’s request, promptly execute a specific assignment of
title to the Corporation or its designee, and do anything else reasonably
necessary, at the Corporation’s sole expense, to enable the Corporation to
secure a patent or other form of protection for such Inventions in the United
States and in other countries. Any information pertaining to such an Invention
is considered the confidential information of the Corporation unless and until
such Invention is patented or published by the Corporation.

Further, you agree that this Agreement is a confidential document as are all the
terms and conditions expressed herein, subject to the Corporation’s right to
disclose this Agreement in accordance with applicable securities laws.
Accordingly, unless and until the Corporation publicly discloses this Agreement,
you agree that you will not, except as required by law or judicial process,
directly or indirectly, disclose, publicize or discuss the terms and/or
conditions of this Agreement, with any employee and/or former employee of the
Corporation, other than the Deputy General Counsel and Corporate Secretary,
myself, the Corporation’s attorneys, or any other person, except as applicable,
your spouse, your attorney, accountant, financial advisor, outplacement advisor
and/or any prospective employer (but with respect to a prospective employer only
with respect to the restrictions, or lack thereof, on your activities following
termination of employment) beyond what is stated in any press coverage release
or disclosure by the Corporation. In the event that you discuss this Agreement
with any of the aforementioned individuals, it shall be your duty,
responsibility and obligation to advise said individual(s) of the confidential
nature of this Agreement and direct them not to discuss the terms and/or
conditions of this Agreement with any person.

Also, you shall continue to maintain the confidentiality of all trade secrets
and confidential, proprietary, commercial, technical or other information of the
Corporation obtained by you during your employment and, specifically, you agree
that you shall not at any time during or following your employment with the
Corporation, disclose, other than to the Corporation’s authorized personnel, or
otherwise use for non-Corporation purposes, any confidential or proprietary
information or know-how of any nature (whether or not a trade secret) relating
to

 

Page 7



--------------------------------------------------------------------------------

   Confidential – Special Handling    LOGO [g17831logo_only.jpg]

 

an activity of the Corporation or to any invention, which is owned or licensed
by the Corporation. Further, during the Severance Period, you agree, except as
required by law or Judicial process, not to publicly reveal, disclose, or cause
to be publicly revealed or disclosed anything with respect to the Corporation
that could be reasonably expected to be injurious or harmful to any of its
interests. In addition, you shall issue no public statement on the business
affairs, policies or the like of the Corporation during the Severance Period
without the prior written consent of the Corporation and without limiting the
foregoing, from the date of your receipt of this Agreement to and including the
last day of the Severance Period you shall not make any public statement that
could be reasonably expected to disparage the Corporation.

(Notice)

 

  (c) upon the occurrence of any contingency which affects your rights in or to
any subsequent payment or benefit as expressly set forth in clause (vi) of the
first paragraph of paragraph 4 hereof, or upon your commencement of coverage
under a new employer’s benefit plan(s), you shall, within ten (10) days of such
occurrence, give written notice to the Corporation of that event. Such notice
shall be sent in writing to the Deputy General Counsel and Corporate Secretary;

(Advice and Assistance)

 

  (d) you shall make available to the Corporation advice, assistance and
information that shall include, but not be limited to, offering and explaining
evidence, providing sworn statements, participation in discovery, critical
preparation testimony as may be deemed necessary by the Corporation concerning
the Corporation’s position in any legal proceedings involving issues brought
against or initiated by the Corporation of which you have knowledge. In the
event it is necessary for you to provide the aforementioned services, then the
Corporation shall reimburse you for authorized, reasonable and documented travel
expenses, including, but not limited to, transportation, lodging and meals, but
not including attorneys’ or other professional fees incurred without the prior
approval of the Corporation’s Deputy General Counsel and Corporate Secretary
(provided that in all events you shall have the benefits of paragraph 9 hereof);

(Company Property and Information Preservation)

 

  (e) prior to your Employment Termination Date and before receiving any monies
pursuant to this Agreement, you shall return to the Corporation any and all
property of the Corporation currently in your possession and/or subject to your
control, whether such material shall be written instruments or tapes in
electronic and/or recorded format.

The Corporation’s Corporate Procedure 206.01 provides that all data, including
personal documents and messages stored on or transmitted through the network

 

Page 8



--------------------------------------------------------------------------------

   Confidential – Special Handling    LOGO [g17831logo_only.jpg]

 

resources of Nortel Networks in any form are and remain at all times the
property of Nortel Networks. In addition, all work product that you have
produced during your employment with the Corporation is the property of the
Corporation. Therefore, all information (however recorded or stored)
(“Information”) in your possession and/or that you have created in the course of
your employment with the Corporation (whether or not currently in your
possession or control) is the property of the Corporation.

The Corporation is also a party to various civil lawsuits and other
investigations and may need access to certain Information for those matters as
well. Therefore, you agree to take affirmative steps to preserve all Information
in your possession, custody and control (including information controlled by
your assistant, if any), will leave all such information in the possession and
custody of the Corporation, and will not retain any Information in your
possession or custody.

In addition, the Corporation will take possession of your computer and preserve
all electronic Information on your computer, as well as any related servers on
which you have Information stored, at the time your computer is turned into the
Corporation.

The Information will be used by the Corporation for general business purposes
and may also be provided by the Corporation to regulatory authorities in
response to their requests or disclosed in any relevant private litigation to
which the Corporation is a party. Also, the Information may be used by and
provided to other entities within the Nortel Networks group and/or the
Corporation’s external advisors. In some instances, the recipients of this
Information will be located outside your geographic area. To the extent that the
Information contains any personal information, you consent to the collection,
transfer and disclosure of that information by the Corporation to Nortel
Networks entities, third parties and regulatory authorities within and outside
of your geographic area for the purposes set out above;

(Stock Insider)

 

  (f)

you understand and agree that if you have the designation of either “Reporting”
or “Non-Reporting” Insider pursuant to Corporate Policy 320.28 of Nortel
Networks Corporation (and under applicable Canadian/US securities legislation
for Reporting Insiders), you will cease to have this designation effective on
the Employment Termination Date. Notwithstanding the fact that you will no
longer have this designation, if you are in possession of material non-public
information relating to the Corporation, you are prohibited from trading in the
Corporation’s securities (or informing another person of the material non-public
information) in accordance with applicable laws. If you are a “Reporting”
Insider, you understand that you are required to amend your insider profile
within ten (10) days of your Employment Termination Date on the Canadian System
for Electronic Disclosure by Insiders (SEDI) to indicate that you are no longer
a “Reporting” Insider of Nortel

 

Page 9



--------------------------------------------------------------------------------

   Confidential – Special Handling    LOGO [g17831logo_only.jpg]

 

 

Networks. You should contact the Insider Reporting Department at (905) 863-1220
and fax (905) 863-8524 for assistance in amending the SEDI profile;

(Completion of Forms/Paperwork)

 

  (g) you agree to complete such documentation/forms and paperwork that may be
necessary to commence benefits to be provided under this Agreement;

(Repayment)

 

  (h) you understand and agree that the Corporation may deduct from any payment
provided to you under this Agreement any amounts (including, but not limited to,
any advance loans, overpayment, tax equalization payments of other monies) that
the Corporation determines that you owe the Corporation; and

(Performance)

 

  (i) you acknowledge and agree that until your Employment Termination Date you,
as a senior executive of the Corporation, are expected to continue to perform
your responsibilities at an exemplar level while displaying the highest
professional standards.

Cessation of Benefits

 

7. All company benefits not expressly extended to you pursuant to this Agreement
shall be terminated effective 12:01 a.m. on the day after the Employment
Termination Date.

Change in Control

 

8. It is agreed and understood that for the purposes of the Nortel Networks
Corporation Change in Control Plan (“CIC Plan”), “Termination Date” as defined
in the CIC Plan is December 31, 2008. In the event that in the 30 day period
after December 31, 2008, you become eligible for the Entitlements (as defined
under the CIC Plan) provided under the CIC Plan, this agreement shall cease and
be replaced by the terms and conditions of the CIC Plan.

Indemnification

 

9.

The Corporation shall indemnify you, and advance any reasonable legal fees and
expenses, to the extent permitted by, and in accordance with, section 124 of the
Canada Business Corporations Act (the “CBCA”) and the Corporation’s By-Laws (the
“By-Laws”). You shall repay such fees and expenses if and to the extent it is
determined that you do not fulfill the conditions set forth in subsection 124(3)
of the CBCA or the By-Laws. Subject to and without limiting the foregoing, the
Corporation’s legal counsel will represent you in respect of any civil,
criminal, administrative, investigative (including any internal investigation or
independent review being conducted by the Corporation’s Board of

 

Page 10



--------------------------------------------------------------------------------

   Confidential – Special Handling    LOGO [g17831logo_only.jpg]

 

 

Directors or a Committee thereof) or other proceeding in Canada, the United
States or other applicable jurisdiction in which you are involved (including as
a witness) because of your association with the Corporation (hereinafter, the
“Matter”). However, in the event that the Corporation’s counsel cannot represent
you in the Matter because of a conflict, the Corporation agrees to advance
monies to pay your reasonable and actual legal expenses in the Matter provided
that you will not settle the Matter, retain defense counsel or expert witnesses
or consultants, or incur any defense costs without obtaining the prior written
consent of the Deputy General Counsel and Corporate Secretary, which consent
will not be unreasonably withheld.

RELEASE

 

10.

IN CONSIDERATION OF THE FOREGOING PAYMENTS AND BENEFITS DETAILED ABOVE, FOR
WHICH YOU WOULD OTHERWISE BE INELIGIBLE, YOU HEREBY FULLY AND UNCONDITIONALLY
RELEASE AND FOREVER DISCHARGE THE CORPORATION (EXCEPT FOR THE PROMISES AND
COMMITMENTS CONTAINED HEREIN) TO THE EXTENT PERMITTED BY LAW, FROM ANY AND ALL
CLAIMS, INCLUDING WITHOUT LIMITATION, PROVISIONS FOR SALARY, INCENTIVE
COMPENSATION, VACATION PAY, SEVERANCE PAY UNDER THE NORTEL NETWORKS EXECUTIVE
MANAGEMENT TEAM SEVERANCE ALLOWANCE PLAN, NORTEL NETWORKS ENHANCED SEVERANCE
ALLOWANCE PLAN, NORTEL NETWORKS CORPORATION SPECIAL RETENTION PLAN, COMMISSIONS,
PENSION OR OTHER BENEFITS OR OTHER COMPENSATION AND PERQUISITES AND ANY AND ALL
REAL OR PRETENDED CLAIMS, CAUSES OF ACTION, OR DEMANDS, INCLUDING, WITHOUT
LIMITATION, THOSE FROM RIGHTS UNDER ANY FEDERAL, STATE, AND LOCAL LAW,
INCLUDING, WITHOUT LIMITATION, THE WORKER ADJUSTMENT AND RETRAINING NOTIFICATION
ACT (“WARN”) AND THOSE PROHIBITING DISCRIMINATION ON ANY BASIS, INCLUDING SEX,
AGE, RELIGION, SEXUAL ORIENTATION, DISABILITY, RACE, NATIONAL ORIGIN, AS MAY BE
PROHIBITED UNDER SUCH LAWS AS THE AGE DISCRIMINATION ACT OF 1967, THE OLDER
WORKERS BENEFIT PROTECTION ACT (OWEPA), THE CIVIL RIGHTS ACT OF 1964, THE
AMERICANS WITH DISABILITIES ACT, THE EQUAL PAY ACT AND THE FAMILY AND MEDICAL
LEAVE ACT, INCLUDING ANY AMENDMENTS TO THOSE LAWS (INCLUDING, BUT NOT LIMITED
TO, YOUR RIGHT TO MAKE A CLAIM IN YOUR OWN RIGHT OR THROUGH A SUIT BROUGHT BY
ANY THIRD PARTY ON YOUR BEHALF) OR ANY COMMON LAW CLAIMS OF ANY KIND, INCLUDING,
BUT NOT LIMITED TO, CONTRACT, TORT, AND PROPERTY RIGHTS INCLUDING, BUT NOT
LIMITED TO, BREACH OF CONTRACT, FRAUD, DECEIT, NEGLIGENCE, NEGLIGENT
MISREPRESENTATION, DEFAMATION, NEGLIGENT SUPERVISION, BREACH OF PRIVACY,
MISREPRESENTATION, WRONGFUL TERMINATION, INVASION OF PRIVACY, INTENTIONAL OR
NEGLIGENT INFLICTION OF EMOTIONAL DISTRESS, BREACH OF FIDUCIARY DUTY, VIOLATION
OF PUBLIC POLICY AND ANY OTHER COMMON LAW CLAIM OF ANY KIND WHATSOEVER AS OF THE
DATE OF THIS AGREEMENT WHICH

 

Page 11



--------------------------------------------------------------------------------

   Confidential – Special Handling    LOGO [g17831logo_only.jpg]

 

 

YOU EVER HAD OR NOW HAVE, DIRECTLY OR INDIRECTLY, BASED UPON ANY FACT, MATTER,
EVENT OR CAUSE, WHETHER KNOWN OR UNKNOWN, ARISING OUT OF OR RELATING TO YOUR
EMPLOYMENT BY CORPORATION AND YOUR SEPARATION THEREFROM, OR YOUR RELATIONSHIP
WITH CORPORATION OR THE TERMS OF ANY WRITTEN OR ORAL EMPLOYMENT ARRANGEMENTS OR
THE LIKE THAT YOU MAY HAVE ENTERED INTO WITH THE CORPORATION. THIS AGREEMENT MAY
NOT BE USED TO INTERFERE WITH YOUR RIGHT TO FILE A CHARGE OR PARTICIPATE IN AN
INVESTIGATION OR PROCEEDING CONDUCTED BY THE EQUAL EMPLOYMENT OPPORTUNITY
COMMISSION OR ANY OTHER APPROPRIATE AGENCY. HOWEVER, YOU UNDERSTAND AND AGREE
THAT THE CORPORATION WILL USE THIS AGREEMENT AS A DEFENSE TO ANY SUCH CHARGE YOU
FILE, INVESTIGATION OR PROCEEDING IN WHICH YOU PARTICIPATE, OR REMEDY WHICH YOU
SEEK. YOU AGREE THAT THIS RELEASE SHALL BE BINDING UPON YOU AND YOUR HEIRS,
ADMINISTRATORS, REPRESENTATIVES, EXECUTORS, SUCCESSORS AND ASSIGNS, AND ITS
ENFORCEABILITY SHALL NOT BE CHALLENGED. YOU ACKNOWLEDGE THAT YOU HAVE READ THIS
AGREEMENT AND THAT YOU UNDERSTAND ALL OF ITS TERMS AND EXECUTE IT VOLUNTARILY
WITH FULL KNOWLEDGE OF ITS SIGNIFICANCE AND THE CONSEQUENCES THEREOF. FURTHER,
YOU ACKNOWLEDGE THAT YOU HAVE HAD AN ADEQUATE OPPORTUNITY TO REVIEW AND CONSIDER
THE TERMS OF THIS AGREEMENT, INCLUDING AT YOUR DISCRETION, THE RIGHT TO DISCUSS
THIS AGREEMENT WITH LEGAL COUNSEL OF YOUR CHOICE. YOU HEREBY ACKNOWLEDGE THAT
YOU INTEND TO GRANT TO THE CORPORATION A FULL AND FINAL RELEASE AS SET FORTH
HEREIN.

Review Period

 

11. The terms and conditions of this Agreement will be open for your review and
consideration through the close of business on December 12, 2008. If you have
not returned an executed copy of this Agreement to the Deputy General Counsel
and Corporate Secretary, at the address referenced in paragraph 3 of this
Agreement by the close of business on December 12, 2008, then the terms and
conditions set forth in this Agreement shall be withdrawn as of that time and
date.

 

12. This Agreement constitutes the entire understanding of the parties with
respect to your prior employment, including termination thereof, and there are
no promises, understandings or representations other than those set forth
herein. This Agreement may be modified only with a written instrument duly
executed by you and Corporation. This Agreement shall be binding upon and inure
to the benefit of the parties and their respective successors, assigns, heirs
(in your case) and assigns.

 

13.

This Agreement shall be governed by the laws of North Carolina without regard to
any provisions concerning conflict of laws. This Agreement may be delivered by
facsimile and

 

Page 12



--------------------------------------------------------------------------------

   Confidential – Special Handling    LOGO [g17831logo_only.jpg]

 

 

executed in counterparts, all of which, taken together, shall constitute one and
the same original instrument.

 

14. The parties agree that should any provision of this Agreement be declared or
be determined by any court to be illegal or invalid, the validity of the
remaining parts, terms or provisions shall not be affected thereby and said
illegal or invalid part, term, or provision shall be deemed not to be a part of
this Agreement.

 

15. References to the Deputy General Counsel and Corporate Secretary contained
herein shall mean, as applicable, the Deputy General Counsel and Corporate
Secretary prior to December 31, 2008 and the Chief Legal Officer after
December 31, 2008.

Please acknowledge that the foregoing correctly and completely sets forth your
understanding of the arrangements and commitments, and your acceptance thereby,
by signing, dating and returning this Agreement to the Deputy General Counsel
and Corporate Secretary.

 

Yours truly,

/s/ Mike S. Zafirovski

Mike S. Zafirovski

IN WITNESS WHEREOF, intending to be legally bound, the parties have executed
this Agreement as set forth below.

 

      PLEASE INDICATE BELOW YOUR ELECTIONS REGARDING      

•   Insurance Benefits

      I elect the provisions of: (CIRCLE ONE)       paragraph LOGO
[g17831ex10_4pg13.jpg] OR 4(b)(ii)             WN                   INITIALS
NORTEL NETWORKS INC.     William Nelson By:  

/s/ Gordon A. Davies

   

/s/ William Nelson

Title:   Deputy General Counsel and Corporate Secretary     Date: December 11,
2008 Date:   December 12, 2008    

 

Page 13



--------------------------------------------------------------------------------

EXHIBIT A

U.S. EMPLOYEES SELECTED / NOT SELECTED FOR THE REDUCTION IN FORCE AND PLAN
BENEFITS AND RELEASE

 

Decisional Unit Reported:    CEO Direct Reports –    Senior Leadership Team

 

Job Classification Title

  

Age

  

No. Selected

   No. Not Selected

Senior Leadership Team

   57, 61, 37, 39, 58, 53, 50   

2

(age 57 and 53)

   5



--------------------------------------------------------------------------------

   Confidential – Special Handling   

 

EXHIBIT B

RELEASE

In consideration of your continued employment through the Employment Termination
Date and the payments and benefits as set forth in the letter Agreement between
Nortel Networks Inc. and you dated November 8, 2008, none of which are released
or waived hereby, you hereby fully and unconditionally release and forever
discharge Corporation, as defined in the Agreement (except for the promises and
commitments contained in the letter dated November 8, 2008), to the extent
permitted by law, from any and all claims, including without limitation,
provisions for salary, incentive compensation, vacation pay, severance pay under
the Nortel Networks Executive Management Team Severance Allowance Plan, Nortel
Networks Enhanced Severance Allowance Plan, Nortel Networks Corporation Special
Retention Plan, commissions, pension or other benefits or other compensation and
perquisites and any and all real or pretended claims, causes of action, or
demands, including, without limitation, those from rights under any federal,
state, and local law, including without limitation, the Worker Adjustment and
Retraining Notification Act (“WARN”) and those prohibiting discrimination on any
basis including sex, age, religion, sexual orientation, disability, race,
national origin, as may be prohibited under such laws as The Age Discrimination
Act of 1967, The Older Workers Benefit Protection Act (OWBPA), the Civil Rights
Act of 1964, the Americans With Disabilities Act, The Equal Pay Act and the
Family and Medical Leave Act, including any amendments to those laws (including
but not limited to, your right to make a claim in your own right or through a
suit brought by any third party on your behalf) or any common law claims of any
kind, including, but not limited to, contract, tort, and property rights
including, but not limited to, breach of contract, fraud, deceit, negligence,
negligent misrepresentation, defamation, negligent supervision, breach of
privacy, misrepresentation, wrongful termination, invasion of privacy,
intentional or negligent infliction of emotional distress, breach of fiduciary
duty, violation of public policy and any other common law claim of any kind
whatsoever as of the date of this Release which you ever had or now have,
directly or indirectly, based upon any fact, matter, event or cause, whether
known or unknown, arising out of or relating to your employment by Corporation
and your separation therefrom, or your relationship with Corporation or the
terms of any written or oral employment arrangements or the like that you may
have entered into with the Corporation. This Release may not be used to
interfere with your right to file a charge or participate in an investigation or
proceeding conducted by the Equal Employment Opportunity Commission or any other
appropriate agency. However, you understand and agree that the Corporation will
use this Release as a defense to any such charge you file, investigation or
proceeding in which you participate, or remedy which you seek. You agree that
this Release shall be binding upon you and your heirs, administrators,
representatives, executors, successors and assigns, and its enforceability shall
not be challenged. You acknowledge that you have read this Release and that you
understand all of its terms and execute it voluntarily with full knowledge of
its significance and the consequences thereof. Further, you acknowledge that you
have had an adequate opportunity to review and consider the terms of this
Release, including at your discretion, the right to discuss this Release with
legal counsel of your choice. You hereby acknowledge that you intend to grant to
the Corporation a full and final release as set forth herein.

 

(Signature)  

/s/ William Nelson

  William Nelson

(Date)  

December 11, 2008



--------------------------------------------------------------------------------

   Confidential – Special Handling   

 

EXHIBIT C

Bill Nelson - Outstanding Equity as of December 31, 2008

 

Award

  Grant
Date   Plan   Number
of Units
Granted   Number
of Units
(Outstanding
as of Dec 31,
2008)   Strike Price
($USD)  

 

Vesting

 

 

Termination Treatment

            Date   Amount   Date   Vested   Forfeit   Expiry

PSU-SRs

  3-Mar-08   2005 SIP   42,125   42,125   n/a   31-Jan-11   42,125  
14-Feb-09 (1)     42,125  

PSU-Oms

  3-Mar-08   2005 SIP   42,125   42,125   n/a   1-Jan-11   42,125  
14-Feb-09 (1)     42,125  

RSUs

  3-Mar-08   2005 SIP   28,650   28,650   n/a   3-Mar-09   9,550   3-Mar-09  
9,550     n/a             3-Mar-10   9,550   3-Mar-10   9,550     n/a          
  3-Mar-11   9,550   30-Jun-10     9,550     3-Mar-08   2005 SIP   402,250  
402,250   n/a   3-Mar-09   80,450   3-Mar-09   80,450                 3-Mar-10  
80,450   3-Mar-10   80,450                 3-Mar-11   80,450   30-Jun-10    
80,450   n/a             3-Mar-12   80,450   30-Jun-10     80,450   n/a        
    3-Mar-13   80,450   30-Jun-10     80,450   n/a

Options

  3-Mar-08   2005 SIP   114,700   114,700   8.31   3-Mar-09   28,675   3-Mar-09
  28,675     28-Sep-10             3-Mar-10   28,675   3-Mar-10   28,675    
28-Sep-10             3-Mar-11   28,675   30-Jun-10     28,675              
3-Mar-12   28,675   30-Jun-10     28,675  

Total

      629,850   629,850           237,350   392,500  

 

Notes:

 

(1) Upon termination, unvested PSUs remain outstanding and do not forfeit until
February 14, 2009 to address the change in control 30 day look back.